ORIGINAL
   U.S. Department of Justice
   United States Attorne~


                                                                    May 18, 2021
                                                                    Date Submitted

                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE NORTHERN DISTRICT OF GEORGIA

    UNITED STATES OF AMERICA                                     Indictment/Information


                                                              g:21~R~199
    PAUL KWAK AND
    MICHELLE KWAK
                                                          Ma 18,2021
                                                          Date of Indictment

                                 REQUEST FOR ARRAIGNMENT Defendant on Bond
                                                          -


   Issue Summons to:

    Paul Kwak                                                                        FILED IN OPEN COURT
    (Name)                                                                             v.s.oc   AtIa,~
    2339 Wee in Oak Drive, Braselton, GA 30517
    (Address)                                                                         MAY 182021
                                                                                 JAMES N. HAfl~pj cf
    ATTORNEY FOR DEFENDANT                                                     By:                       erk
    Kimberl Sharke                                                                               0øPUly    Ckmflc
    (Name)
    101 Marietta Street Northwest Suite 1500, Atlanta,
    GA 30303
    (Address)



   Other defendants previously arraigned (or now set for arr.)

   Michael Qin
   Assistant U.S. Attorney
